DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on May 13th, 2021, claim 18 has been amended. Claims 6-25 are currently pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Ireland on December 5th, 2016. It is noted, however, that applicant has not filed a certified copy of the IE20160272 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8, 11-14, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2004/0064206 A1) in view of Soracco et al. (US 2014/0339110 A1).
Regarding claim 6, Kim discloses an apparatus for indicating pace of play of a sports game, the apparatus comprising:
a sensor for sensing a first wireless signal including timing information associated with a first player (see par. [0038], In this embodiment, the remote transmitter section 11 is located in close proximity (about 40-80 feet) to the flag stick 20 and includes a motion detector (or a noise detector) that initiates signal transmission when motion (or noise) is detected thereby);
a microprocessor configured to receive the first wireless signal, transmit the first signal to a central processing station for comparison with times of other players or groups, and receive a second signal from the central processing station indicating the pace of play of the first player (see par. [0038], The encoded signal is received and decoded at the receiver 50 and processed by the CPU 60 to generate flow of play data for the golf course);
a signal display device being configured to receive a third signal from the microprocessor according to the pace of play of the first player and render according to the third signal a light signal indicative of the pace of play of the first player (see par. [0056], Second, the system may also include a speed of play indicator installed at each tee box. The speed of play indicator includes a set of three colored lights—a green light, a yellow light, and a red light. One 
Though Kim discloses a sensor for sensing and transmitting information as discussed above, Kim does not explicitly disclose that the sensing and transmitting of information involves a tag associated with a first player.
Soracco teaches a golf bag where the golf bag can use RFID tags as a communication mechanism (see par. [0157], a bag 101 communicatively linked to device 2201 that includes a processor coupled to a tangible, non-transitory memory. Bag 101 can include a communication device 2309 (e.g., Wi-Fi antenna, Bluetooth antenna, RFID tag); the golf bag and RFID tag would be associated with the first player as the player brings it along with him throughout the golf course). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim to use RFID tags as taught by Soracco as this is merely substituting one type of sensor (motion/noise detector) for another (RFID tags) to produce the similar result of using either technology to sense information associated with the first player.

Regarding claims 7 and 13, Kim discloses wherein the light signal comprises a green light signal for indicating the first player is on time, an amber light signal for indicating that the first player needs to increase their pace of play, or a red light signal for indicating the first player is behind the pace of play (see par. [0056], The speed of play indicator includes a set of three colored lights—a green light, a yellow light, and a red light. One of the three lights is turned ON a predetermined time after a group has finished playing the previous hole. If it is determined that the group is playing at a fast or normal pace, the green light is lit. If it is determined that the group is playing at a slow pace, one of three things may happen. The yellow light is lit to warn the group that it is playing too slow. If the group has been warned once before, the red light is lit 

Regarding claims 8 and 14, Soracco teaches wherein the sensor of the apparatus comprises a beacon sensor for sensing a Bluetooth (RTM) low energy (BLE) device in the tag (see par. [0157], a bag 101 communicatively linked to device 2201 that includes a processor coupled to a tangible, non-transitory memory. Bag 101 can include a communication device 2309 (e.g., Wi-Fi antenna, Bluetooth antenna, RFID tag).

Regarding claims 11 and 17, Kim discloses in which the sensor captures the timing of a first wireless signal emitted by a tag associated with a first player using an internal clock (see par. [0043], The transistor switch 330 is controlled by an output signal from a timer 340 having a clock terminal (CL)).

Regarding claim 12, Kim discloses a system for monitoring pace of play of a sports game, comprising:
a plurality of apparatus for indicating pace of play of a sports game, each being disposed at a respective different location of a course (see par. [0032], The flow of play monitoring system according to this embodiment includes a plurality of remote transmitter sections 10; The number of remote transmitter sections 10 equal the number of holes on a particular golf course), the apparatus comprising:
a sensor for sensing a first wireless signal associated with a first player; a microprocessor configured to receive the first wireless signal, transmit the first signal to a central processing station for comparison with times of other players or groups, and receive a second signal from the central processing station indicating the pace of play of the first player; a signal display device being configured to receive a third signal from the microprocessor according to 11 is located in close proximity (about 40-80 feet) to the flag stick 20 and includes a motion detector (or a noise detector) that initiates signal transmission when motion (or noise) is detected thereby; also see par. [0056], Second, the system may also include a speed of play indicator installed at each tee box. The speed of play indicator includes a set of three colored lights—a green light, a yellow light, and a red light. One of the three lights is turned ON a predetermined time after a group has finished playing the previous hole); and
a central processing station for processing signals received from the plurality of apparatus, recording times of the receipt of the signals determining the pace of play, determining the pace of play of a plurality of players associated with the signals received from the plurality of apparatus, wherein the central processing station is configured to be in signal communication with each of the plurality of apparatus (see par. [0057], The speed of play indicator is controlled by the CPU 60 based on a program that pinpoints the slow groups on the golf course in accordance with the speed of play information that the CPU 60 is continuously compiling. The CPU makes a comparison of playing time estimates with the actual time incurred by a particular group to determine whether that particular group is behind the preset pace. A transmitter (not shown) is connected to the CPU 60 to provide this information to each of the speed of play indicators and each speed of play indicator is equipped with a matching receiver).
Though Kim discloses a sensor for sensing and transmitting information as discussed above, Kim does not explicitly disclose that the sensing and transmitting of information involves a tag associated with a first player.
Soracco teaches a golf bag where the golf bag can use RFID tags as a communication mechanism (see par. [0157], a bag 101 communicatively linked to device 2201 that includes a processor coupled to a tangible, non-transitory memory. Bag 101 can include a communication device 2309 (e.g., Wi-Fi antenna, Bluetooth antenna, RFID tag); the golf bag and RFID tag 

Regarding claim 18, Kim discloses a method of indicating the pace of play of a golf game comprising the steps of:
providing a plurality of beacon sensors at designated locations around a golf course, one on each hole of the golf course, each of the plurality of beacon sensors being operable to sense the player when the player is in the detection range of the beacon sensor (see par. [0032], The flow of play monitoring system according to this embodiment includes a plurality of remote transmitter sections 10; The number of remote transmitter sections 10 equal the number of holes on a particular golf course; also see par. [0038], In this embodiment, the remote transmitter section 11 is located in close proximity (about 40-80 feet) to the flag stick 20 and includes a motion detector (or a noise detector) that initiates signal transmission when motion (or noise) is detected thereby);
determining the time it has taken the golfer to complete a hole of the golf course and evaluating if the golfer is within the threshold of the pace of play for the day or within a specified acceptable gap from a previous player for that hole (see par. [0057], The speed of play indicator is controlled by the CPU 60 based on a program that pinpoints the slow groups on the golf course in accordance with the speed of play information that the CPU 60 is continuously compiling. The CPU makes a comparison of playing time estimates with the actual time incurred by a particular group to determine whether that particular group is behind the preset pace);

Though Kim discloses a sensor for sensing and transmitting information as discussed above, Kim does not explicitly disclose providing a golfer with a tag having a wireless transmitter.
Soracco teaches a golf bag where the golf bag can use RFID tags as a communication mechanism (see par. [0157], a bag 101 communicatively linked to device 2201 that includes a processor coupled to a tangible, non-transitory memory. Bag 101 can include a communication device 2309 (e.g., Wi-Fi antenna, Bluetooth antenna, RFID tag); the golf bag and RFID tag would be associated with the first player as the player brings it along with him throughout the golf course). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim to use RFID tags as taught by 

Regarding claim 19, Kim discloses establishing the pace of play for the day by monitoring the progression of a first group of golfers at each hole on the golf course that day (see par. [0038], For example, when a golfing group approaches the flag stick 20, the motion detector located in close proximity thereto causes an encoded signal to be transmitted by the remote transmitter section 11. When this golfing group leaves, the signal transmission ceases. The encoded signal is received and decoded at the receiver 50 and processed by the CPU 60 to generate flow of play data for the golf course).

Regarding claim 20, Kim discloses capturing the actual starting time of a golfer with a beacon sensor at a tee box of the first hole of the golf course (see par. [0051], In Step 540, the variable X(i) is assigned a value equal to the current time, t. For example, if the current time is 1:00 p.m., X(i) is assigned 13:00 as its value).

Regarding claim 21, Kim discloses subsequent to the beacon sensor at the first tee box capturing the actual starting time of a golfer, transmitting the pace of play for that golfer to each of the other beacon sensors on the golf course (see par. [0057], A transmitter (not shown) is connected to the CPU 60 to provide this information to each of the speed of play indicators and each speed of play indicator is equipped with a matching receiver).

Regarding claim 22, Kim discloses in which on the golfer being outside the threshold of the pace of play or outside the specified acceptable gap from the previous player for two consecutive holes, alerting a golf course operator of the slow play and the golf course operator .

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2004/0064206 A1) in view of Soracco et al. (US 2014/0339110 A1) and further in view of Bonnaire (EP 2019370 A2).
Regarding claims 9 and 15, the combination of Kim and Soracco discloses the apparatus as discussed above. However, the combination of Kim and Soracco does not explicitly disclose the apparatus of claim 6, being configured for installation on a golf course, and being in the form of a mobile H-frame apparatus.
Bonnaire teaches a system for displaying golf information to the player on a golf course being in the form of a mobile H-frame apparatus (see figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim and Soracco to use the mobile H-frame of Bonnaire as this is merely substituting one type of display device (Kim’s light signals as discussed above) for another (Bonnaire’s H-frame stand as shown in figure 2) to produce the similar result of displaying information to the player on a golf course.

Claims 10, 16, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2004/0064206 A1) in view of Soracco et al. (US 2014/0339110 A1) and further in view of Stephens et al. (US 2017/0216703 A1).
Regarding claims 10 and 16, the combination of Kim and Soracco discloses the apparatus as discussed above. However, the combination of Kim and Soracco does not explicitly disclose the apparatus of claim 6, being configured for installation on a golf course, and being in the form of a mobile bollard type unit.
Stephens teaches a golf course pace of play management system where the flagstick can include a light for indicating the pace of play (see par. [0020], A plurality of signal lights, such as flagstick 102 with a remotely controlled integrated light, warn groups when they have fallen behind the pace of play as set and monitored by course management). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim and Soracco to use the flagstick light of Stephens as this is merely substituting one type of display device (Kim’s light signals as discussed above) for another (Stephen’s lights installed on a flagstick) to produce the similar result of displaying information to the player on a golf course.
Regarding claim 23, the combination of Kim and Soracco discloses the apparatus as discussed above. However, the combination of Kim and Soracco does not explicitly disclose monitoring the interval time between successive groups of golfers on the golf course; prioritizing the interval time between successive groups over the pace of play for the day; and operating a signal display device indicative of the golfers pace of play dependent on the interval time between successive groups.
Stephens teaches a golf course pace of play management system including monitoring the interval time between successive groups of golfers on the golf course, prioritizing the interval time between successive groups over the pace of play for the day, and operating a signal display device indicative of the golfers pace of play dependent on the interval time between successive groups (see par. [0034], The system logs and provides a repository for pacing data. Collected data allows analysis of par times versus actual times under different conditions; individual group and player times; the impact of tee intervals on throughput and average round 

Regarding claims 24 and 25, the combination of Kim and Soracco discloses the apparatus as discussed above. However, the combination of Kim and Soracco does not explicitly disclose reporting an alert by relaying a message to a golf course personnel on one of a cell phone or wireless radio carried by the golf course personnel and reporting an alert by relaying a message to a golfer on their cell phone.
Stephens teaches a golf course pace of play management system where alerts can be sent to golf course personnel or to the player on a cell phone (see par. [0020], Applications 104 for desktop, tablet or smartphone are used by course management (starter, marshal, pro shop) to set and change system parameters, track all group movements, note anomalies and problem spots, and monitor at fault alerts in case a marshal's presence and intervention becomes necessary; also see par. [0052], each playing group is provided with at least one wireless positioning device, such as a portable GPS transponder or smartphone application that communicates with the computing device). It would have been obvious to one of .

Response to Arguments
Applicant's arguments filed May 13th, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that a person skilled in the art would not be inclined to turn to the teachings of Soracco, as to do so would be directly contrary to the teachings and stated objectives of Kim, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In particular, Soracco’s RFID tag would not be contrary to Kim’s objective of golfers not needing to carry any specially designed equipment as it would be integrated into a golf bag which all golfers must carry with them during a round of golf. 
Regarding applicant’s argument that Soracco does not emit a first wireless signal including timing information and is not used in tracking the pace of play of the player, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that Soracco is not relied on for such teachings and that Kim discloses a sensor for sensing a first wireless signal including timing information associated with a first player (see par. [0038], In this embodiment, the remote transmitter section 11 is located in close proximity (about 40-80 feet) to the flag stick 20 and includes a motion detector (or a noise detector) that initiates signal transmission when motion (or noise) is detected thereby). Soracco is relied upon for teaching RFID tags as a communication mechanism in a golf environment as discussed above. Thus, the combination of Kim and Soracco teaches the claimed invention.
10 of that one hole will be described; also see par. [0051], On the other hand, if this time difference is greater than or equal to 5 minutes, it is determined that the current transmission is by a different group and that the previous group finished playing this hole at time X(i−1)). Thus, Kim teaches the claim limitation above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/5/2021